     Case 2:19-cv-02324-TLN-CKD Document 17 Filed 08/19/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREYMAYNE DEON CARROLL,                             No. 2:19-cv-2324 TLN CKD P
12                         Plaintiff,
13                 v.                                     ORDER
14    STATE OF CALIFORNIA, et al.,
15                         Defendants.
16

17             On August 17, 2020, plaintiff filed a “petition for preliminary injunctive relief, temporary

18   restraining order, appointment of counsel.” This civil rights action was closed on May 28, 2020.

19   Plaintiff is advised that, generally speaking, documents filed by plaintiff since the closing date

20   will be disregarded and no orders will issue in response to future filings.

21   Dated: August 18, 2020
                                                        _____________________________________
22
                                                        CAROLYN K. DELANEY
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26   1/kly
     carr2324.58
27

28
                                                          1
